DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restriction
Applicant’s election without traverse of Group II (claims 4-14) in the reply filed on 24 June 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of the JP 2017-141755 application required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 5 August 2016. It is noted, however, that applicant has not filed a certified copy of the JP 2016-154731 application as required by 37 CFR 1.55.

Claim Interpretation
Claim 4 recites the limitation “the composition of an agent for treating a precursor of the 3D object according to claim 1.” The limitation would be interpreted as “a (the) composition containing water and a water-soluble compound having a solubility parameter (SP value) calculated by using the Fedors' method of 8 (cal/cm3)1/2 to 13 (cal/ cm3)1/2.”  Please rewrite claim 4 in an independent claim as Group I including claim 1 is not elected. 


Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the following limitation, and it is suggested to correct as marked: 
“A method for manufacturing a 3D object comprising: 
a modeling step of obtaining a precursor of the 3D object containing  [[a]] the 3D object and a support material by a fused deposition modeling system; and
a support material removing step of contacting the precursor of [[a]] the 3D object to the composition of an agent for treating a precursor of [[the]] a 3D object according to claim 1 to remove the support material.”  
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 14 recites the limitation “a glass transition temperature of the soluble material for 3D modeling is 50 °C to 250 °C.” Although the limitation is literally different from the limitation of claim 13 “a glass transition temperature of the resin having a hydrophilic group is 50 °C to 250 °C,” the scope of “the soluble material for 3D modeling” is the same as the one of “the resin having a hydrophilic group” as the claim interpretation of claim 5 and without further limitations regarding the soluble material. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitation “a soluble material for 3D modeling that is a raw material of the support material contains a resin having a hydrophilic group,” which renders the claim unclear. It is unclear what the term “a raw material” means. A raw material is often used to mean it as a reagent which reacts or transforms to a desired material (e.g., a product) after reaction (e.g., polymerization) in a chemical reaction. Here, a soluble material contains “a resin” which is already polymerized, and it is not clear why a soluble material is a raw material. Although the Applicant intends to mean the support material to be fused for 3D printing, the term “a raw material” does not seem to be necessary. For the purpose of examination, the limitation would be interpreted as “the support material is a soluble material containing a resin having a hydrophilic group.” 
Claim 12 recites the limitation “the content” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Harunobu et al. (JP 2014083744 A, hereinafter Harunobu).
Regarding claim 4, Harunobu teaches a method for manufacturing a 3D object (¶ [0001]) comprising: 
a modeling step of obtaining a precursor of the 3D object (a 3D printer model) containing the 3D object and a support material by a fused deposition modeling system (¶ [0003]: in modeling with a 3D printer, two types of resins, a model material that is the material of the modeling model itself and a support material that holds the shape, are used, and the shape is created with the model material while supporting the space with the support material; ¶ [0089]: fused deposition modeling system); and 
a support material removing step (development step) of contacting the precursor of the 3D object to remove the support material (¶ [0013]: the present invention is a development step of treating a 3D printer model formed by a model material and a support material with a developer composition for a 3D to remove the support material, and 3D printer modeling after the development step; a method for developing a 3D printer model, which comprises a rinsing step of treating a substance with water or a liquid containing water, wherein the developer composition) to a composition (developer composition) containing water and a water-soluble compound  having a solubility parameter (SP value) calculated by using the Fedors' method of 8 (cal/cm3)1/2 to 13 (cal/ cm3)1/2 (¶ [0013] a method for developing a 3D printer model, which comprises a rinsing step of treating a substance with water or a liquid containing water; ¶ [0017]: the developer composition contains a specific water-soluble organic solvent, alkali metal hydroxide, organic alkaline agent, surfactant, and water, so that it does not affect the model material of the 3D printer model and removes the support material satisfactorily; ¶ [0019]: examples of the water-soluble organic solvent include monohydric alcohols, polyhydric alcohols, and glycol ethers; ¶ [0020]: specifically, monohydric alcohols are selected from methyl alcohol, ethyl alcohol, 1-propyl alcohol, isopropyl alcohol, allyl alcohol, n-butyl alcohol, isobutyl alcohol, sec-butyl alcohol, t-butylalcohol, and amyl alcohol are used; ¶ [0021]: examples of the polyhydric alcohol include alkylene glycols having 2 or more and 3 or less carbon atoms in the repeating unit, and  Examples of C2-C3 alkylene glycol include ethylene glycol, diethylene glycol, triethylene glycol, tetraethylene glycol, pentaethylene glycol, hexaethylene glycol, heptaethylene glycol; ¶ [0022]: examples of a polyhydric alcohol having 2 or more carbon atoms and 8 or less carbon atoms can be mentioned; ¶ [0023]: examples of glycol ether include a glycol ether selected from polyoxyalkylene PEO (1 or more, 7 or less) monobutyl ether, PEO (1 or more, 7 or less) diethyl ether).
Of note, among the listed examples, at least isopropyl alcohol has a solubility parameter (SP) value of 10.2 (cal/cm3)1/2 which anticipates the SP values as recited in claim 1 (i.e., of 8 (cal/cm3)1/2 to 13 (cal/cm3)1/2 (for detailed calculation of SP values using the Fedors' method, see ¶ [0013] and TABLE 1 (Example 8) of Instant Specification and Table 5 of the cited reference,  [Robert F. Fedors, Polymer Engineering and Science, 14, 147-154 (1974)]). Moreover, among the listed examples, at least one of the embodiments of each of PEO (1 or more, 7 or less) monobutyl ether, PEO (1 or more, 7 or less) diethyl ether includes ethylene glycol mono n-butyl ether (Example 2, TABLE 1) and diethylene glycol diethyl ether (Example 3, TABLE 1), respectively, which are disclosed in the Instant Specification as the water-soluble compounds (Instant Specification: TABLE 1).  
Regarding claim 5, Harunobu teaches that a soluble material for three-dimensional modeling that is a raw material of the support material contains a resin having a hydrophilic group (¶ [0047]: it is preferable to use a 3D printer modeled by a 3D printer modeled by a hot melt lamination method using a thermoplastic resin such as phenyl sulfone and using a thermoplastic acrylic resin as a support material). Of note, the acrylic rein has a carboxylic (acid) group as a hydrophilic group. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harunobu in view of Priedeman, JR (US 20180030234 A1, hereinafter Priedeman). 
 Regarding claim 6, Harunobu teaches all the claimed limitations but does not specifically teach that the resin having a hydrophilic group is a polyester resin having a hydrophilic group and/or a polyamide resin having a hydrophilic group.
Priedeman teaches a method of recycling and reusing a tap water-soluble sulfonated polymer material from a structural component made using an additive a sulfonate group (i.e., a hydrophilic group), and the terms sulfo-polymer or sulfonated polymer are used interchangeably herein (¶ [0030]). 
Priedeman also teaches that the sulfo-polymer supports can be removed in a matter of minutes (support material being approximately 50 mils thick, in less than approximately 5 minutes using heated water at approximately 70 °C), compared to previous support material removal taking hours in harsh pH modified chemical bath solutions (¶ [0069]). Even using unheated water, the removal/dissolution time of the water-dispersible polymer of this disclosure can be done in about 30 minutes, which is still significantly faster than removal using chemically modified bath solutions (¶ [0069]). Thus, of note, it is obvious that the sulfo-polymer supports, which disperse in water, would be removed (dispersed, solubilized, dissolved, or disintergrated) by the composition containing water and a water-soluble compound as recited in claim 4.  Moreover, Priedeman teaches that the sulfo-polymer supports includes sulfo-polyesters (i.e., a polyester having a sulfonate group as a hydrophilic group) (¶ [0074]-¶ [0092]) and/or sulfo-polyamides (i.e., a polyamide having a sulfonate group as a hydrophilic group) (¶ [0093]-¶ [0122]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the thermoplastic acrylic resin support material of Harunobu with Priedeman in order to yield known results or a reasonable expectation of successful results of yielding effective removal and recycling of the support material and minimizing material cost by minimizing the waste and disposal of materials used to build support structures (Priedeman: derived from ¶ [0005], ¶ [0069]). 
Regarding claim 7, Harunobu in view of Priedeman teaches that the polyester resin (sulfo-polyester) has a hydrophilic monomer unit A1 (for example, 5-sodiosulfoisophthalic acid (5-SSIPA) (CAS #6362-79-4); ¶ [0073], ¶ [0075]) having a hydrophilic group (sulfonate group), a hydrophobic dicarboxylic acid monomer unit B1 (for example, naphthalene-2,6-dicarboxylic acid; ¶ [0076]-¶ [0079]), and a diol monomer unit (¶ [0075]) (Priedeman: ¶ [0073], ¶ [0075]-¶ [0079]). 
Modified Harunobu also teach that a ratio of the hydrophilic monomer unit A1 (for example, 5-sodiosulfoisophthalic acid) to a total amount of the hydrophilic monomer unit A1 having a hydrophilic group and the hydrophobic dicarboxylic acid monomer unit B1 (for example, naphthalene-2,6-dicarboxylic acid; ¶ [0076]-¶ [0079]) in the polyester resin is 10 mol% to 70 mol% (Priedeman: ¶ [0073]: preferably, the polymer contains approximately 18 to 40 % sulfoisophthalic monomer, and examples of the sulfoisophthalic monomer may include but are not limited to sodiosulfoisophthalic monomers). Of note, although Priedeman does not explicitly discloses the mole % of the A1 monomer unit to the total amount of the A1 monomer unit and the B1 monomer unit, it is obvious to one of ordinary skill in the art that about twice of the disclosed ratio (i.e., approximately 36 to 80%) would be the ratio of A1 to the total of A1 and B1 in consideration of the 1:1 equimolar stoichiometric polymerization ratio of the di-1, B1) and the diol monomer in forming the sulfo-polyester. Thus, although Priedeman’s disclosed ratio (i.e., approximately 36 to 80%) does not anticipate the claimed ratio (10 mol% to 70 mol%), the claimed ratio overlaps the disclosed ratio in the range of about 36 to 70 mol%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claim 8, Harunobu in view of Priedeman teaches that a monomer A1 for deriving the hydrophilic monomer unit A1 is at least one type selected from the group consisting of 5-hydroxyisophthalic acid, 1,3,5-benzene tricarboxylic acid, 5-aminoisophthalic acid, 5-sulfoisophthalic acid (5-sodiosulfoisophthalic acid), 2-sulfoterephthalic acid, and 4-sulfo-2,6-naphthalene dicarboxylic acid (Priedeman: ¶ [0073], ¶ [0075]). Priedeman also teaches that the difunctional sulfomonomer component of the polyester may be a dicarboxylic acid or an ester thereof containing a metal sulfonate group (¶ [0081]). 
Of note, although 5-sodiosulfoisophthalic acid has a metal (i.e., sodium) sulfonate group, it is obvious to one of ordinary skill in the art that 5-sodiosulfoisophthalic acid is a known substituent of 5-sulfoisophthalic acid, which undergoes the same polymerization reaction forming the same final sulfo-polyester. Also, of note, the Instant Specification discloses that sodium dimethyl 5-sulfoisophthalate is used as a monomer unit A1 for deriving the hydrophilic monomer unit A1 of 5-sulfoisophthalic acid (Instant Specification: page 75, ¶ [0121], Example 1). 
Regarding claim 9, Harunobu in view of Priedeman teaches that a monomer B1 for deriving the hydrophobic dicarboxylic acid monomer unit B1 is at least one type selected from the group consisting of terephthalic acid (¶ [0079]), isophthalic acid (¶ [0079]), 2,5-furan dicarboxylic acid, 2,6-naphthalene dicarboxylic acid (¶ [0076]), 1,4-cyclohexane dicarboxylic acid (¶ [0079]), and 1,3-adamantane dicarboxylic acid (Priedeman: ¶ [0076], ¶ [0079]). 
Regarding claim 10, Harunobu in view of Priedeman teaches that the polyamide resin (sulfo-polyamide) has a hydrophilic monomer unit A2 (for example, 5-sodiosulfoisophthalic acid; ¶ [0073], ¶ [0095]-¶ [0102])) having a hydrophilic group (sulfonate group), a hydrophobic dicarboxylic acid monomer unit B2 (¶ [0110]-¶ [0116]), and a hydrophobic diamine monomer unit (¶ [0117]-¶ [0120]) (Priedeman: ¶ [0073], ¶ [0095]-¶ [0102], ¶ [0100]-¶ [0120]).
Modified Harunobu also teaches that a ratio of the hydrophilic monomer unit A2 to a total amount of all monomer units in the polyamide resin is 2.5 mol% to 40 mol% (Priedeman: ¶ [0101]: amounts sufficient to provide a polyamide containing the above recurring structural units in amounts of from about 5 to 50 mole percent). Although Priedeman’s disclosed ratio (i.e., 5 to 50 mol%) does not anticipate the claimed ratio (2.5 to 40 mol%), the claimed ratio overlaps the disclosed ratio in the range of 5 to 40 %.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05). 
Regarding claim 11, Harunobu in view of Priedeman teaches that the monomer A2 for deriving the hydrophilic monomer unit A2 is at least one type selected from the group consisting of 5-hydroxyisophthalic acid, 1,3,5-benzene tricarboxylic acid, 5-aminoisophthalic acid, 5-sulfoisophthalic acid, 2-sulfoterephthalic acid, and 4-sulfo-2,6-naphthalene dicarboxylic acid (Priedeman: ¶ [0095]-¶ [0097]: 

    PNG
    media_image1.png
    196
    223
    media_image1.png
    Greyscale
, wherein any y and z are 0 or 1, the sum of y and z being at least 1). 
Of note, although the listed sulfonated aromatic dicarboxylic acid has a metal (i.e., sodium) sulfonate group, it is obvious to one of ordinary skill in the art that the metal sulfonate group (i.e., a salt form) of the listed dicarboxylic acid is a known substituent of the sulfonic acid group of the listed dicarboxylic acid. 
Regarding claim 12, Harunobu in view of Priedeman teaches that a content of the hydrophilic group in the polyamide resin is 0.5 mmol/g to 3.0 mmol/g (Priedeman: ¶ [0148]: sulfonated addition-type polymers are more easily dispersed in water and/or form smaller aggregates in dispersion if the sulfonated addition type polymer has a high charge density; cationic and anionic polymers are characterized by their charge density usually expressed in milliequivalents (meq) of anionic or cationic groups per gram of polymer; charge densities of sulfonated addition type polymers suitable in this disclosure are in the approximate range of at least approximately 0.4 meq/g and up to approximately to 0.9 meq/g). Of note, when the hydrophilic group (a sulfone group) is Priedeman does not anticipate the recited content (0.5 to 3.0 mmol/g), the disclosed content overlaps the recited content in the range of 0.5 to 0.9 mmol/g. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claims 13 and 14, Harunobu teaches all the claimed limitations but does not specifically teach that a glass transition temperature (Tg) of the resin having a hydrophilic group (the soluble material) is 50 to 250 °C.
Priedeman teaches that water dispersible sulfo-polyesters having a Tg of greater than 100 °C can be prepared (¶ [0074]) (see also above the paragraphs regarding claim 6 for the teachings of Priedeman). Although the disclosed Tg does not anticipate the claimed range, the disclosed Tg (greater than 100 °C) overlaps the recited Tg (50 to 250 °C) in the range of 100 to 250 °C. %.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Thus, modified Harunobu teaches all the claimed limitations, and the motivation to combine applied to claim 6 equally applies here. 

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Priedeman Jr. (US 20180179332 A1) uses a water dispersible sulfopolymer as a material in the layer-wise additive manufacture of a 3D part (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744